DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe on 5/12/2022.
The application has been amended as follows: 
(1) Regarding claim 1:
Replace claim 1 by the following:
---A method of transmitting data over a communication channel, the method comprising: 
multiplexing transmissions for a plurality of users into an NxM array containing a plurality of information symbols;
encoding the NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and
transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands,
wherein the multiplexing is performed in one of a delay-Doppler domain, a time-frequency domain, or a code-spreading domain.---
(2) Regarding claim 12:
Replace claim 12 by the following:
---A wireless communication apparatus, comprising a processor configured to: 
multiplex transmissions for a plurality of users into an NxM array containing a plurality of information symbols;
encode the NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and
transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands,
wherein multiplexing the transmissions is performed in one of a delay-Doppler domain, a time-frequency domain, or a code-spreading domain.---

Response to Arguments
Applicant’s arguments, see page , filed on 3/14/2022, with respect to objection to claim 1-20; and Double Patent rejection of claims 1 and 12 have been fully considered and are persuasive.  The objection to claim 1-20; and Double Patent rejection of claims 1 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method of transmitting data over a communication channel, the method comprising multiplexing transmissions for a plurality of users into an NxM array containing a plurality of information symbols; encoding the NxM array containing the plurality of information symbols into a two-dimensional array of modulation symbols by spreading each of the plurality of information symbols with respect to both time and frequency; and transmitting the two-dimensional array of modulation symbols using M mutually orthogonal waveforms included within M frequency sub-bands, wherein the multiplexing is performed in one of a delay-Doppler domain, a time-frequency domain, or a code-spreading domain.  The closest prior art, US Patent 10,938,613 B2, 10,003,487 B2, 9,912,507 B2, 10,411,8473 B2, 10,090,973 B2, 10,158,394 B2, all discloses a similar method, but fails to disclose multiplexing transmissions for a plurality of users into an NxM array containing a plurality of information symbols; wherein the multiplexing is performed in one of a delay-Doppler domain, a time-frequency domain, or a code-spreading domain.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claim 12, thus rendering claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-21 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/12/2022